Citation Nr: 1629876	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

		
THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as due
to or aggravated by his service-connected chronic left-sided cervical neck muscle
strain with mild to moderate degenerative changes of C4-5 and C5-6.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In it, the RO denied entitlement to a disability rating in excess of 10 percent for chronic left-sided cervical neck muscle strain with mild to moderate degenerative changes of C4-5 and C5-6.  In June 2010, the Veteran filed a notice of disagreement in which he sought a separate compensable rating for a left shoulder disability.  A statement of the case was issued in November 2012 and a substantive appeal was received in December 2012.  The matter was remanded in December 2014 for further development.

The Veteran presented testimony at a Board hearing in September 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The weight of the evidence is against a finding that a left shoulder disability was  incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service, to include as secondary to his service-connected chronic left-sided cervical neck muscle strain with mild to moderate degenerative changes of C4-5 and C5-6. 


CONCLUSION OF LAW

The criteria for an award of service connection for a left shoulder disability, to include as due to or aggravated by his service-connected chronic left-sided cervical neck muscle strain with mild to moderate degenerative changes of C4-5 and C5-6, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was given a VA examination in August 2015, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and addressed all relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issue and sought information as to treatment to determine whether all relevant records had been obtained. Ultimately the claim was remanded for an examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Further, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The service treatment records reflect that in November 2006, the Veteran reported pain in his left shoulder of two weeks duration.  He rated the pain at a 7/10; and stated that it went away when the arm was at rest.  Upon examination, the Veteran had full range of motion; and muscle strength was normal (5/5).  There was minimal tenderness to palpation over the acromioclavicular (AC) joint.  Hawkins and Neers signs were positive.  The Veteran was assessed with impingement syndrome (VBMS, 12/4/08, p. 59).  In December 2006, the Veteran reported left shoulder pain of one day's duration.  On examination, the Veteran had normal range of motion with no pain.  He was assessed with impingement syndrome vs. AC joint laxity (VBMS, 12/4/08, p. 61).  The Veteran reported similar symptoms in April 2007.  Once again, he had full range of motion.  There was some pain on internal rotation; but no limitation of motion.  He was negative for a rotator cuff injury.  There was mild tenderness to the left AC joint.  He was assessed with AC joint arthritis and/or impingement laxity (VBMS, 12/4/08, p. 57).  In a September 2007 Post-Deployment Questionnaire, the Veteran reported swollen, stiff, or painful joints (VBMS, 12/4/08, pgs. 44-45).  In a February 2008 Post-Deployment Questionnaire, he denied any wounds, injuries, or health concerns that he felt were related to deployment (VBMS, 12/4/08, p. 76).

Post-service, records from a private chiropractor, Dr. J.B., reflect that the Veteran sought treatment in November 2008.  He reported an onset date of February 2008 while playing Frisbee.  No diagnosis is noted (VBMS, 8/3/10, p. 7).

The Veteran underwent a VA general medical examination in November 2008.  The claims file was not available for review.  Upon examination, all muscle and joints appeared normal.  No mechanical aids were used by the Veteran.  He was diagnosed a symptomatic enlarging right hydrocele and a neck condition.

The Veteran underwent a VA orthopedic examination in December 2008.  The claims file was not available for review.  The examiner noted that the focus of the examination was to be the Veteran's cervical spine and that there were no other orthopedic complaints.  The Veteran reported feeling a chronic, pressure sensation located just to the left of the seventh vertebra in the paracervical muscles.  The Veteran had full range of motion of the shoulders.  He was diagnosed with chronic left-sided cervical neck muscle strain and cervicogenic headaches.  

Outpatient treatment reports reflect that the Veteran was receiving treatment from a chiropractor for a cervical spine and left shoulder problems in February 2009 (VBMS, 7/17/09, p. 5).  Records also reflect that the Veteran reported a tight left shoulder in February 2009 and pain in the left shoulder in March 2009 (VBMS, 7/9/09, p. 4).

The Veteran underwent a VA general medical examination in February 2013.  The examiner reviewed the claims file in conjunction with the examination.  The only musculoskeletal complaints were in relation to his cervical spine and flat feet (VBMS, 2/14/13, pgs. 12-16).  Sensory examination of the shoulders was normal (VBMS, 2/14/13, p. 50).    

Pursuant to the December 2014 Remand, the Veteran underwent a VA examination in August 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that left shoulder pain began during military service and was related to wearing a heavy flak jacket in 2006 and 2007.  He reported that pain would cause his neck to seize up.  He denied trauma.  The pain was reported to be in the posterior shoulder/trapezius; and it radiated into the neck, causing headaches.  He denied flare-ups of the shoulder or arm.  The Veteran did not report any functional loss or functional impairment of the joint or extremity.  

Upon examination, the Veteran had full range of motion of the left shoulder; and there was no pain noted on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions of motion; and there was no additional functional loss or range of motion.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was normal.  The examiner noted that a rotator cuff disability was suspected.  However, Hawkins' Impingement Test, Empty-can Test, External Rotation/Infraspinatus Strength Test, and Lift-Off Subscapularis Tests were all negative.  There was no instability, dislocation, or labral pathology suspected.  The examiner noted that imaging studies failed to reveal degenerative or traumatic arthritis.  However, there was moderate subacromial space narrowing with the humerus externally rotated and abducted.  The examiner noted that the possible rotator cuff impingement radiographic finding was unrelated to military service.  She found that the possible left shoulder impingement was a radiographic diagnosis.  However, the Veteran did not have clinical findings of impingement or other shoulder joint condition.  She noted that the Veteran's report of left "shoulder pain" correlated with muscle spasm in the trapezius muscle and not shoulder joint pathology.

The examiner submitted an addendum opinion, in which she stated that the Veteran's reported condition was less likely than not proximately due to or the result of the Veteran's service connected cervical spine disability.  She reasoned that the clinical findings were negative for shoulder joint pathology.  Radiographs were suggestive of impingement, but there were no current clinical findings of impingement.  She opined that the symptoms reported by the Veteran were due to cervical muscle strain and cervical degenerative disc disease.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran has not established the first of the three elements of service connection.  The Board acknowledges complaints of left shoulder pain during service and that he was assessed with impingement syndrome and/or AC joint laxity and/or AC joint arthritis and/or impingement laxity.  The Board also notes that the Veteran always had full range of motion and that there do not appear to have been any limitations of functionality.  

Post-service records reflect that the Veteran sought chiropractic case and that he voiced shoulder complaints at that time.  However, the private treatment records fail to reflect a left shoulder disability.  

The Veteran underwent several post service examinations and none of the examiners identified a left shoulder disability.  The November 2008 VA examiner noted that all muscles and joints appeared normal.  The December 2008 VA examiner noted that the focus of the examination was the cervical spine and that there were no other orthopedic complaints.  The February 2013 VA examiner found that the only musculoskeletal complaints were in relation to the Veteran's cervical spine and flat feet.  A sensory examination of the shoulders was normal.  Finally, the August 2015 VA examiner was unable to find any left shoulder pathology.  This finding was the result of a thorough examination in which the Veteran had full range of motion, and numerous testing (Hawkins' Impingement Test, Empty-can Test, External Rotation/Infraspinatus Strength Test, and Lift-Off Subscapularis Tests) was negative.  The examiner acknowledged that radiographs were suggestive of impingement; but that there were no current clinical findings of impingement.  She opined that the symptoms reported by the Veteran are due to cervical muscle strain and cervical degenerative disc disease.  

Consequently, the preponderance of the evidence is against a finding that the Veteran has a current chronic left shoulder disability.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, the Board notes that symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

In the absence of a current, chronic disability, and in the absence of a nexus opinion linking a current disability to service, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a left shoulder disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.






______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


